DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Claims
	Claims 1-20 and 22 are cancelled.
Claims 21 and 23-40 are pending.
Claims 21 and 23-40 are rejected.
Claim 37 is objected to.

Applicant’s Response
Applicant's response, filed 25 May 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics pertains to the Applicant’s explicit recitations in the Substitute Specification filed on 25 March 2019 and in the amended claims filed on 25 May 2022.

Drawings Objections
	The replacement sheet for Figure 2 filed on 25 May 2022 is acknowledged. However, the drawings remain objected to because the issue pertaining the use of the phrase “Cardiac Care Future: Bio-Impedance, Cholesterol, SpO2” has not been addressed neither in the arguments nor in the replacement sheet. 
The drawings are objected to because Figure 2 refers to “Cardiac Care Future: Bio-Impedance, Cholesterol, SpO2”. The “Future” aspect of Figure 2 is not described in the Specification. The Applicant is asked to clarify either by amending the Specification or by amending Figure 2 what the phrase “Cardiac Care Future: Bioimpedance, Cholesterol, SpO2” means. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
	The Substitute Specification filed open 25 May 2022 is acknowledged. However, the amendments raise new issues as explained below and therefore the Specification remains objected to.
Paragraphs 60 and 61 describe:
“[0060] The method wherein the plurality of sensor types include sensors that measure all of ECG, EEG, EMG, SpO2, tissue impedance, heart rate. In some embodiments, the sensors comprise an accelerometer, and the accelerometer is configured to measure acceleration.
[0061] The method further comprising a gate-ASIC chip designed to work together with the patch-ASIC chip and the base-ASIC chip, to wirelessly communicate physiological data, wherein each chip each comprises a processor, memory storage, a wireless radio, and circuits for power management, wherein the chips are designed to be used with a plurality sensor types.”
The recitation of a method followed by “wherein the plurality of sensor types include (...)” and the recitation that the method further comprises “a gate-ASIC chip designed to work...” are unclear because a method cannot comprise sensors and ASIC chips. The Applicant is asked to rephrase these paragraphs and clarify what is being described.
Paragraph 201 describes:

    PNG
    media_image1.png
    693
    685
    media_image1.png
    Greyscale


	Said recitations are unclear because none of items 1-6 pertain to “sensor operations involved in physiological data collection”. Items 1-6 describe the types of sensors being supported (items 1 and 2), functional abilities and functions of the MSP (items 3-6). None of these items describe operations performed by sensors (sensor operations). It appears that the items presented in 1-6 describe characteristics or features of the monitoring system.  The Applicant is asked to clarify what is being described in items 1-6 and amend paragraph 201 accordingly. Can you clarify for me what exactly the issue is with this?  I don’t’ understand but I am sure I am missing something.  Maybe just explain a bit more if the issue.  

Claim Objections
Claim 38 is objected to because of the following informalities:  
In claim 38, the term “couple” should be replaced with “coupled”.
  Appropriate correction is required.

Claim Interpretation
The term “coupled to” in claim 21, lines 2 and 7 and the term “couple with” in claim 38 are given their broadest reasonable interpretation in view of its plain meaning and are interpreted as “linked or connected” directly or indirectly by any combination of wired or wireless means. 
In claim 21, line 3 the recitation of a sensor interface “that receives physiological signals from a sensor” is interpreted as said sensor interface being capable of receiving physiological signals from a sensor. The recited sensor interface being capable of performing the recited function is not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitations. If the Applicant’s intention is to set forth that the sensor interface is set up specifically to receive physiological signals the claim should be amended to recite that the sensor interface is “configured to” or “configured for” the recited functions.
In claim 21, line 10 the recitation of power management circuits “that coordinate power dissipation” is interpreted as power management circuits capable of coordinating power dissipation. The recited power management circuits capable of performing the recited function are not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitation. If the Applicant’s intention is to set forth that the power management circuits are set up specifically to coordinate power dissipation the claim should be amended to recite that the power management circuits are “configured to” or “configured for” the recited functions.
In claim 21, lines 6-9 the recitation of the radio/memory element “that transmits sensors data via the UWB transmitter to a host device and/or receives instructions from the host device....” is interpreted as a radio/memory element capable of coordinating power dissipation. The recited radio/memory element capable of performing the recited function is not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitation. If the Applicant’s intention is to set forth that the radio/memory element is set up specifically to receive instructions from the host device the claim should be amended to recite that the radio/memory element is “configured to” or “configured for” the recited function.
In claims 23, 25, 30, 32 and 38 the recitation that the recited elements (host device, patch-ASIC chip, and patch) are “capable of” performing the recited functions (issuing a command, sending and/or receiving....radio signals, transmitting...sensor data, measuring signals and generating stimulus) are not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitation. If the Applicant’s intention is to set forth that each of the devices recited in claims 23, 25, 30, 32 and 38 are set up specifically to perform the recited functions the claims should be amended to recite that said elements are “configured to” or “configured for” the recited functions.
In claim 25, the term “patch-ASIC chip” is interpreted as an ASIC chip that can be incorporated into a patch. See Specification at page 15 paragraph 74.

Interpretation of non-limiting recitations
The following recitations are not considered as limiting the scope of the claim for the reasons stated below:
Claim 21 the recitation in the preamble that the method is “for measuring a physiological state” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 21 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite the measurement of a physiological state or the determination of a physiological state.
In claim 21, lines 11-13 the recitation of “such that the patch can wirelessly transmit physiological data for at least about 2 days while monitoring a physiological signal from the patient without changing or recharging the battery” is interpreted as an intended outcome of the of the coordination of power dissipation by the power management circuits. This recitation does not limit the scope of the claimed device as a whole or, the scope of the recited power management circuits because it does not limit the structure and/or the function of the claimed device and, it merely provides a description of what is intended to be achieved by the “coordination” of power dissipation. 
In claim 40, the recitation that “the electrical signals are used to measure skin or body impedance” does not limit the scope of the claim because is directed to an intended use of the electrical signals. This recitation does not limit the scope of the claimed device because it does recite any structural or functional limitation of the claimed device and, it merely provides a description of what is intended to be achieved by the generated electrical signals. If the Applicant’s intention is to set forth that the device is configured to measure skin or body impedance from electrical signals, the claim should be amended accordingly. For examination purposes of claim 40, prior art teaching or suggesting devices capable of generating electrical signals will be interpreted as meeting the claimed limitations.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 21, lines 4-9 recites: “wherein the radio comprises an ultra-wideband (UWB) transmitter and a narrowband receiver coupled to the memory element that transmits sensor data via the UWB transmitter to a host device and/or receives instructions from the host device via the narrowband receiver”.
The recitation that a “memory element that transmits sensor data....and/or receives instructions” is unclear because memory elements cannot transmit sensor data and cannot receive instructions. Sensor data stored in a memory element may be transmitted by a communication element such a transceiver or a radio and, data received by a communication element may be stored in memory. If the Applicant’s intention is to set forth that the radio is the element that transmits the data and receives the instructions, the claim should be amended accordingly, the following amendment is suggested:
“wherein the radio comprises an ultra-wideband (UWB) transmitter and a narrowband receiver coupled to the memory element, wherein the radio is configured to transmit [[s]] instructions from the host device via the narrowband receiver”. Clarification is requested.
Claim 26 recites: “wherein the measuring the physiological state is sampled periodically”. Firstly, there is lack of antecedent basis in the claim for “the measuring the physiological state”. Claim 26 depends from claim 21 and there is no recitation in claim 21 such that a physiological state is measured. While the preamble of claim 21 recites that the method is “for measuring a physiological state” this recitation is directed to an intended use of the method. See Claim Interpretation section above. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 21 is claim 26 further limiting. Secondly, the claim is unclear as to what aspect of the act of “measuring the physiological state” is “sampled periodically”. A measured physiological signal may be sampled periodically or, a measurement may be performed periodically, however the act of measuring cannot be sampled. Clarification is requested.
For examination purposes prior art teaching or suggesting measuring a physiological state and/or measuring physiological parameters will be interpreted as meeting the claimed limitation.
Claim 27 recites: “wherein the measuring the physiological state is sampled substantially continuously...”. Firstly, there is lack of antecedent basis in the claim for “the measuring the physiological state”. Claim 27 depends from claim 21 and there is no recitation in claim 21 for that a physiological state is measured. While the preamble of claim 21 recites that the method is “for measuring a physiological state” this recitation is directed to an intended use of the method. See Claim Interpretation section above. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 21 is claim 27 further limiting. Secondly, the claim is unclear as to what aspect of the act of “measuring the physiological state” is “sampled substantially continuously”. A measured physiological signal may be sampled continuously, however the act of measuring cannot be “sampled”. Clarification is requested.
For examination purposes prior art teaching or suggesting measuring a physiological state and/or measuring physiological parameters will be interpreted as meeting the claimed limitation.
Claim 29 recites: “wherein the patch buffers data obtained from measuring the physiological state, and transmits the data upon predetermined rules.”.
The claim is unclear because there is no recitation in claim 21, from which claim 29 depends, that a physiological state is measured and that data is obtained from said measuring. Since there is no recitation that a physiological state is measured, the claim is unclear as to where is the data being obtained from and the claim is unclear as to what is being buffered. Clarification is requested.
For examination purpose prior art teaching or suggesting patches for measuring a physiological state or condition configured to buffer data will be interpreted as meeting the claimed limitation.
Claim 31 recites: “wherein the power management circuits coordinate duty cycle with clock gating with protocol-level sleep modes”.
Firstly, the claim is unclear because claim 21, from which claim 31 depends, does not recite that the power management circuits “coordinate duty cycle”. Claim 21, lines 10-11 only recites “power management circuits that coordinate power dissipation”. The claim is unclear as to what is being coordinated “with clock gating with protocol-level sleep modes.” Secondly, the recitation that the circuits coordinate duty cycle with clock-gating with protocol-level sleep modes is unclear as to whether the duty cycle is coordinated with both clock-gating and protocol-level sleep modes or, whether the clock -gating is coordinated with protocol-level sleep modes. Applicant is asked to clarify what aspect of the claim is “with protocol-level sleep modes”. Clarification is requested.
For examination purpose prior art teaching or suggesting circuits for power management configured to place a physiological monitoring device into a sleep mode to minimize power use will be interpreted as meeting the claimed limitation. 
Claim 35 recites: “wherein the measuring the physiological state is sampled continuously”. Firstly, there is lack of antecedent basis in the claim for “the measuring the physiological state”. Claim 35 depends from claim 21 and there is no recitation in claim 21 for that a physiological state is measured. While the preamble of claim 21 recites that the method is “for measuring a physiological state” this recitation is directed to an intended use of the method. See Claim Interpretation section above. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 21 is claim 35 further limiting. Secondly, the claim is unclear as to what aspect of the act of “measuring the physiological state” is “sampled continuously”. A measured physiological signal may be sampled continuously, however the act of measuring cannot be “sampled”. Clarification is requested.
For examination purposes prior art teaching or suggesting measuring a physiological state and/or measuring physiological parameters will be interpreted as meeting the claimed limitation.
Claims 23-25, 28, 30, 33-34 and 36-40 are rejected for depending on a rejected base claim.
35 USC §112 Second Paragraph Rejection-Response to Arguments
Applicant’s arguments filed 25 May 2022 have been considered. A new grounds of rejection as necessitated by the claim a amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 21, 23 and 26-40 please correct the claims rejected here are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,214,004 to Baker (cited in the previous Office Action) in view of US 2004/0100376 to Lye.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Baker teaches a body worn physiological monitoring device configured to be affixed to the skin surface of the patient (Abstract; col. 1, lines 7-8 and Figure 14).
With regard to claim 21 Baker teaches a patch for measuring a physiological state (Abstract; Abstract; col. 1, lines 7-8 and Figure 14).  
comprising: 
a battery and an antenna each coupled to an integrated circuit comprising a sensor interface that receives physiological signals from a sensor; (col. 11 lines 15-45; col. 12 lines 5-10 and Figure 6).  Baker teaches a body worn physiological monitor 100 that includes a power source (515) and an antenna (518). The power source and the antenna are “coupled to” a differential amplifier 508 which receives physiological signals.
a processor coupled to the sensor interface; (col. 11 lines 48-55; Figure 6) Baker teaches that the monitor includes a microprocessor (512).
	a memory element coupled to the processor (col. 11 lines 52-56; Figure 6). Baker teaches that the microprocessor includes a field programmable gate array (FPGA). FPGA’s include a memory element.
a radio coupled to the memory element; (Abstract, col. 2, lines 35-40; col. 12 lines 5-10; Figure 6). Baker teaches that the monitor includes a radio 513. The radio is coupled to the microprocessor and therefore is coupled to the memory.
wherein the radio comprises a transmitter and a narrowband receiver coupled to the memory element that transmits sensor data via the transmitter to a host device and/or receives instructions from the host device via the narrowband receiver; (col. 4, lines 35-43, col. 15, lines 65-67; col. 16, lines 1-5; col. 18, lines 23-26). Baker teaches that the patch transmits information to external devices and receives information form external devices. Baker also teaches that the radio includes a two-way radio transceiver communication device capable of receiving command from a remove device and Baker teaches that the radio uses a Bluetooth™ or ZigBee protocol. As such, the radio includes a narrowband receiver. See Applicant’s Specification at paragraph 87 that describes that examples of narrowband radio includes Bluetooth™ and ZigBee.
power management circuits that coordinate power dissipation of the battery, the antenna, the processor, the memory, and the radio on the patch such that the patch can wirelessly transmit physiological data for at least about 2 days while monitoring a physiological signal from the patient without changing or recharging the battery (col. 12, lines 5-12 and 42-47; Figure 6). Baker teaches that the monitor includes a power regulator (514) which distributes regulated voltage (517) in order to save battery power.
Baker does not teach that the radio transmitter is an ultra-wideband (UWB) transmitter (as in claim 21).
Lye teaches a healthcare monitoring system comprising a biosensor device configured to be in contact with the body which includes an ultra-wideband (UWB) transmitter. The ultra-wideband (UWB) biosensor transmitter is configured to transmit the health-related information measured by the sensor to a remote device (¶ 7, 13 and 36-39; Figure 1). 
Baker and Lye are directed to healthcare monitoring system comprising a sensor in contact with the body of a user and including a transmitter.
Thus, Baker and Lye are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time the invention was made to modify the transmitter in Baker’s monitor with a UWB transmitter as taught by Lye. One would have been motivated to do so and had a reasonable expectation of success in doing so because Lye teaches that an advantage of UWB transmission is that enables the transmission of large amounts of data with very low power consumption (see Lye at ¶ 32-33). The skilled artisan would recognize that Baker is explicitly concerned with the minimization of power usage of the monitor device (see Baker at col. 12, lines 5-20) and therefore would be motivated for such modification.
With regard to claim 23, see Baker at col. 11, lines 45-56 and Figure 2. Baker teaches that the device includes a microprocessor. Microprocessors are capable of issuing commands.
With regard to claims 26, 27 and 35, see Baker at col. 18, lines 14-26. Baker teaches measuring ECG, EEG, SPO2, temperature, and invasive or non-invasive blood pressure measurements.
With regard to claim 28, see Baker at col. 17, lines 4-9 and claims 15 and 16. Baker teaches that the device includes a rechargeable or a one-time use battery. It is noted herein that the charge provided by a battery depends on the load. Both, rechargeable battery and one-time use batteries can provide a charge of 250 mA-hours or less.
With regard to claim 29, see Baker col. 12, lines 42-52.
With regard to claim 30, Baker as modified by Lye teaches an UWB transmitter. The range of UWB transmission is known in the art and it is between 1-50 meters and 1KB of data per day can be done via UWB transmission. 
With regard to claim 31, see Baker at col. 12, lines 4-49 and lines 42-52.
With regard to claim 32, see Baker at Abstract. Baker teaches the monitoring device actively monitors the patient and performs real-time physiological analysis. As such, the device by Baker is capable of measuring signals in continuous mode.
With regard to claim 33, see Baker at col. 5, lines 17-32.
With regard to claim 34, see Baker at Figure 14.
With regard to claims 36 and 37, see Baker at col. 4, lines 35-43. Baker teaches that the physiological monitor is an ECG monitor.
With regard to claims 38 and 39, see claim 36 of Baker. Baker teaches that the device injects a simulated pacer pulse to simulate the presence of a patient’s pacemaker. As such the device is capable of generating stimulus signals (as in claim 38) including electrical signals (as in claim 39). Baker also teaches that the device includes a PACER circuit that detects pacer pulses. See Baker at col. 15, lines 16-20. As such, the generated stimulus signals can be detected.
With regard to claim 40, see claim 36 of Baker. The device generates electrical signals.
B. Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,214,004 to Baker (cited in the previous Office Action) in view of US 2004/0100376 to Lye as applied to claim 21 above in further view of US 5,231,990 to Gauglitz as evidenced by US 6,353,640 to Hessel.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
	Baker teaches a physiological monitoring device comprising an integrated circuit that receives physiological signals from a sensor. With the provisions by Lye the device includes an ultra-wide band (UWB) transmitter.
However, neither Baker nor Lye teach that the integrated circuit further comprises a patch-ASIC chip (as in claim 24) and that the patch-ASIC chip is capable of sending and/or receiving both UWB and narrowband radio signals (as in claim 25).
Gauglitz teaches an ECG monitor comprising an application specific integrated circuit (ASIC) tailored for ECG monitoring (col. 3, 5-25; col. 2, lines 20-22 and Figure 1). ASIC chips are capable of 
transmitting and receiving UWB and narrowband radio signals. Evidence of this fact can be found in US 6,353,640 to Hessel at col. 4, lines 31-65).
	Baker in view of Lye as modified and Gauglitz are directed to ECG monitoring systems.
	Thus, Baker in view of Lye as modified and Gauglitz are directed to the same field of endeavor.
	It would have been prima facie obvious to one with ordinary skill in the art at the time the invention was made to modify the circuitry in the device by Baker as modified by Lye with an ASIC chip as taught by Gauglitz because Gauglitz teaches that a known problem in the art of ECG monitoring is that ECG monitor circuitry constructed on printed circuit boards, as in Baker, occupies a great deal of space and, Gauglitz teaches that the use of an ASIC chip overcomes this problem by incorporating much of the complex circuitry into a single integrated circuit (see Gauglitz at col. 1. lines 37-45). The skilled artisan would recognize that Baker’s ECG monitoring circuit is constructed on a printed circuit board (see Baker at col. 4, lines 58-67, col. 5, lines 1-6) and would be motivated for such modification since it would lead to the predictable result of reducing the space occupied by the ECG monitoring circuit. An additional advantage of incorporating an ASIC chip is realized by enabling the use of three-lead or five-lead ECG monitoring (see Gauglitz col. 1, lines 65-68) which is one of Baker’s objective (see Baker at col. 4, lines 44-50).
35 USC §102(e) Rejection-Response to Arguments
Applicant’s arguments filed 25 May 2022 have been considered. The Applicant asserts that the cited prior art to Baker does not teach that “the radio comprises an ultra-wideband (UWB) transmitter and a narrowband receiver couple to the memory elements that transmits sensor data via the UWB transmitter to a host device and/or receives instructions form the host device via the narrowband receiver”.
 A new grounds of rejection as necessitated by the claim a amendments herein has been set forth.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631          
                                                                                                                                                                                              /Lori A. Clow/Primary Examiner, Art Unit 1631